Citation Nr: 1804181	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1978 to July 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD and depression.

In September 2013, the Veteran testified during a hearing at the Houston RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2014, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further development.

In a July 2016 decision, the Board denied entitlement to service connection for PTSD.  At that time, the Board remanded the matter of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to the AOJ for further development.

In April 2017, the Board requested a medical opinion, pursuant to 38 U.S.C. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2017).  A Veterans Health Administration (VHA) medical opinion was rendered later in April 2017.  See 4/17/17 Medical Opinion.  In September 2017, the appellant was given an opportunity to present additional argument.  See 9/28/17 Correspondence


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, diagnosed as a mood/depressive disorder, not otherwise specified (NOS), that had its onset in service or is otherwise due to a disease or injury during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In July and October 2007 and April 2014 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured including records considered by the Social Security Administration (SSA) in the Veteran's claim for disability benefits.

VA medical opinions were obtained in March 2012 and June 2014 and the examination reports are of record.  

The purpose of the Board's July 2016 remand was to obtain a clarifying opinion from the June 2014 VA examiner.  There has been substantial compliance with this remand, as an addendum opinion was obtained from a VA psychologist-examiner in September 2016.

As noted above, in April 2017, the Board also requested a VHA medical opinion regarding the claim on appeal.  The appellant and his representative were provided with a copy of that opinion, and the opportunity to respond; no response was submitted from them.

The April 2017 VHA report is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for a psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2017).  The VHA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.  The April 2017 VHA opinion makes up for any deficiencies in the September 2016 VA examination report.

For the foregoing reasons, the Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that he had depression that partially led to his early discharge from active service.  See 4/30/07 VA 21-4138 Statement in Support of Claim, page 1.  During his September 2013 hearing before the Board, the Veteran testified that he first received mental health treatment in 2007 while he was at the VA medical facility in Tuscaloosa for substance abuse treatment.  See 1/17/14 Legacy Content Manager Documents Hearing Transcript, pps. 8, 10, 12-13.

Thus, the Veteran contends that service connection is warranted for an acquired psychiatric disability, other than PTSD.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C. §1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain specified chronic diseases, but not mood and depressive disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  For such chronic diseases under 38 C.F.R. § 3.309 (a), an award of service connection can be permissible solely on the basis of lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of psychiatric pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Service treatment records do not reflect any treatment for a psychiatric problem.  On a Report of Medical History completed in July 1979, prior to the Veteran's discharge, he denied having depression or excessive worry, frequent trouble sleeping, memory trouble, and nervous trouble of any sort.  See 4/18/14 STR-Medical, page 11.  A psychiatric abnormality was not noted on examination at that time.  Id. at 9.  Service records show that the Veteran requested a hardship discharge that was approved.  See 11/11/14 STR-Medical-Photocopy, page 1.

Post-service evidence indicates that Veteran was hospitalized at VA from March to June 2007 for treatment of alcohol dependence and polysubstance abuse.  See 8/3/16 CAPRI (TUSCALOOSA VAMC), pp. 21-284, 389.  An April 16, 2007 Mental Health Physician note indicates complaints that suggested the presence of a posttraumatic stress syndrome.  Id. at 153.

In September 2007, R.M., Ph. D., performed a psychological evaluation in conjunction with the Veteran's claim for SSA disability benefits.  See 5/6/14 Medical Treatment Record-Furnished by SSA, pp. 151-152.  Dr. R.M. provided Axis I diagnoses of substance abuse (reportedly in remission), a mood disorder, NOS, PTSD, and stuttering.  

In April 2009, M.B. stated that she knew the Veteran since 1975 and he demonstrated significant changes after his discharge, including that he was mean and did not like being around people.  See 4/2/09 Buddy/Lay Statement.  

In October 2009, Dr. R.M., reevaluated the Veteran and the Axis I diagnoses included stuttering, malingering, and a depressive disorder, NOS.  See 5/6/14 Medical Treatment Record-Furnished by SSA, pp. 81-2.  In an October 2009 determination, the SSA found the Veteran totally disabled primarily due to back disorders and, secondarily, to affective and mood disorders.  See 5/6/14 Medical Treatment Record-Furnished by SSA, page 2.  He was considered entitled to disability benefits since December 2008.

March 2012 and June 2014 VA examiners diagnosed the Veteran with PTSD.  As the June 2014 VA examiner did not appear to have considered the prior findings of mood and depressive disorders in formulating a diagnosis of a psychiatric disability, or etiology, the Board requested a clarifying opinion from the examiner.

In September 2016, a VA psychologist-examiner stated that the diagnostic impression for the Veteran was difficult to finalize due to his inconsistent report of symptoms.  The examiner noted consistent reports of general mood/mental symptoms: at times depressive symptoms, at times psychotic symptoms and, at times, a disorganized pattern of symptoms (likely related to a personality disorder).  The examiner found that this accounted for the differing diagnostic pictures provided by VA and non-VA examiners.  The examiner stated that none of the Veteran's "symptoms/diagnoses" had their onset in service or were related to his active service.  However, the examiner did not clearly identify any current psychiatric diagnoses and indicate whether they were at least as likely as not related to active service. 

As the VA opinion was ambiguous, the Board requested an opinion from a VA psychiatrist.

In the April 2017 VHA opinion, the VA psychiatrist opined that there was no evidence that the Veteran's diagnosed mood/depressive disorder, NOS, was manifest during active service.  The VA psychiatrist identified the Veteran's current psychiatric disorders (any such disability shown on examination and in clinical records since 2007), and observed that the last clinical notes available were from 2015, when the Veteran reported that he was doing well and denied any acute complaints.  The medical specialist found no mental health visits after that date, and for that reason identification of a current (2017) psychiatric diagnosis was not possible.  

According to the VA psychiatrist, the diagnosis of mood/depressive disorder, NOS, was a diagnosis that can mitigate and even remit.  There was no evidence one way or the other about the Veteran's current status.  The psychiatrist explained that it was known that, in the past, the Veteran had been diagnosed with polysubstance abuse (alcohol, cocaine, and marijuana) and the clinical notes mentioned that he was in remission (more correctly denying further use since 2007).  However, the psychiatrist commented that there was "dirty" urine in 2010 for cocaine and marijuana that was not followed up on, that raised further doubt about the Veteran's current status with substance abuse.

The VA psychiatrist opined that, assuming a current diagnosis of mood/depressive disorder, NOS, there was no evidence that the disorder was manifest during active service.  The VHA psychiatrist explained that the Veteran's August 1978 Report of Medical History (when examined for entrance into active service), and mental status examination in July 1979 (at separation) did not show indication of mental health issues.  The VA physician concluded that it was less likely than not (less than a 50 percent probability) that the Veteran had the onset of any mood/depressive disorder while in active service.  Further, the psychiatrist stated that there was no believable clinical link between 1978 and alleged in service stressors or any disease or injury in service and the more recent (2007 onward) diagnosis of mood/depressive disorder unspecified.  According to the VHA psychiatrist, "[t]he gap in time would be considered too great for a clinician to attribute a linkage."  The psychiatrist explained that clinicians used the diagnosis of mood/depressive disorder, NOS, or unspecified depending on what version of DSM (the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders) was used to connote a generalized dysphoric state, commonly associated with very significant psychosocial stressors, i.e., financial difficulties, homelessness, family disruption, response to failing health, and poor social supports among the most common.

As to Dr. R.M.'s 2007 and 2009 reports, the VHA psychiatrist observed that the reports consistently portrayed the Veteran as a man with significant psychosocial stressors: failing health, chronic pain, financial difficulties, and limited social interaction.  The Veteran also tested in the borderline range of functioning that was also felt to not be representative of his best efforts.  The diagnosis and what was present in the reports of defining symptoms were consistent with a diagnosis of mood/depressive disorder, NOS.

Analysis

The VHA psychiatrist diagnosed the Veteran with a mood/depressive disorder, NOS, during the course of his appeal.  Therefore, the current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

A mood/depressive disorder, NOS, is not among the listed chronic diseases, and a continuity of symptomatology could not alone establish service connection here.  See Walker, supra.  In any event, the Board notes that the first documented evidence of a mood/depressive disorder is dated in 2007, 28 years after the Veteran's discharge.  In so noting, the Board recognizes that the mere absence of medical records is not dispositive as to the question of continuity; the lay evidence must be considered as well.  See Buchanan v. Nicholson, 451 F.3d at1335.  If, however, it is determined based on reliable evidence, that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the lay evidence has been inconsistent as to onset of psychiatric symptoms.  Here, when examined for separation in July 1979, the Veteran specifically denied a history of psychiatric problems and examination of his was negative.  Post-service, the Veteran underwent VA examination in January 2004 and did not mention having psychiatric problems over the years.

In fact, the Veteran told the March 2012 examiner that he had experienced symptoms of anger, irritability, and difficulty getting along with others since after his discharge from active service.  Overall, then, the weight of the evidence here fails to support continuity of psychiatric symptoms since the time of active service.

Absent a continuity of symptoms, the Veteran would not be competent to say that depression first demonstrated decades after service was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  In this regard, lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that specialized training and/or experience is needed to competently state the etiology of a psychiatric disorder.  As the Veteran has not been demonstrated to have such training and/or experience, his statements in this regard are not competent in this regard.

The Board finds that 2017 opinion from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  While the September 2016 VA examination is somewhat flawed in that it did not clearly identify any current psychiatric diagnoses and indicate whether they were at least as likely as not related to active service. 

The VHA examiner concluded that the Veteran had a mood/depressive disorder, NOS, that did not have its onset during active service.  According to the medical specialist, even if the Veteran now asserted that his depression started during active service, there was "no believable clinical link" between 1978 and alleged in service stressors or any disease or injury in service and the more recent (2007 onward) diagnosis of mood/depressive disorder unspecified.  The VHA psychiatrist stated that, "[t]he gap in time would be considered too great for a clinician to attribute a linkage."

Since the VHA psychiatrist's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusions.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the United States Court of Appeals for Veterans Claims has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295. 

The Veteran believes that his claimed disability is related to his active service, but this opinion is of no probative value, because he lacks the medical expertise needed to attribute his psychiatric disability to active military service, as opposed to the other possible causes.  As such, the Board finds the Veteran lacks competence to provide such opinion.  

There is no competent and credible lay or medical opinion or evidence to refute the VA opinions as to the Veteran's psychiatric disability.  After reviewing the pertinent evidence of record, the Board concludes that the weight of the probative evidence of record is against a finding that a psychiatric disability diagnosed as a mood/depressive disorder, NOS, is causally or etiologically related to the Veteran's active service.  

In sum, the weight of the objective and credible medical and lay evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, other than PTSD, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


